PARKER, Judge.
The judgment appealed from was dated 26 October‘1972. The record on appeal was docketed in this Court on 22 March *3421973, which was more than ninety days after the date of the judgment appealed from. The record contains no order of the trial tribunal extending the time for docketing. For failure of appellant to docket the record within apt time as prescribed by the rules of this Court, this appeal is subject to dismissal. Rules 5 and 48, Rules of Practice in the Court of Appeals. James v. Greenway, Inc., 17 N.C. App. 156, 193 S.E. 2d 372; Lambert v. Patterson, 17 N.C. App. 148, 193 S.E. 2d 380; State v. Squires, 1 N.C. App. 199, 160 S.E. 2d 550.
Appeal dismissed.
Judges Campbell and Vaughn occur.